SALIDA CAPITAL, INC.

6186 N. Via Paloma Rosa

Tucson, Arizona

85718

 

August 26, 2005

 

Cascade Energy Inc.

3405 Folsom Blvd.

Suite 820

Folsom, CA 95630

 

Attention:

Mr. Sam Johal, President

 

Dear Sir:

 

Re:

Farmout Proposal – Bolloque Prospect, Province of Alberta

 

 

This Agreement outlines the terms upon which Salida Capital, Inc. (“Salida”)
will assign and grant to Cascade Energy Inc. (“Cascade”) a farmin opportunity on
certain lands known as the “Bolloque Prospect”, located in the Province of
Alberta.

 

Pursuant to an agreement (the “Bolloque Seismic Option Agreement") dated the
16th day of February, 2005, between Moraine Resources Ltd. (referred to herein
as the “Original Farmor”) and Vega Resources Ltd. (“Vega”), Vega can earn an
interest in certain title documents and the lands associated therewith (all as
more particularly described in Schedule “A” of the Bolloque Seismic Option
Agreement) by performing the obligations contained in the Bolloque Seismic
Option Agreement.

 

Pursuant to a subsequent agreement (the “Vega Participation Agreement") dated
the 14th day of March, 2005, between Vega and Salida, Salida can earn 100% of
the interests that Vega can otherwise earn under the Bolloque Seismic Option
Agreement (subject to the 3% Gross Overriding Royalty reserved unto Vega by the
Vega Participation Agreement) by performing the obligations contained in the
Vega Participation Agreement. A true copy of the Vega Participation Agreement
(which has a true copy of the Bolloque Seismic Option Agreement attached thereto
as a schedule) is attached hereto as Appendix “A”.

 

A previous party was unable to fund its contractual obligations to Salida
respecting the development of the Bolloque Prospect and the same is now
available for third party participation. Therefore, subject to compliance with
the terms and conditions hereof, Salida will grant to Cascade the right to earn
49% of the interests that Salida can otherwise earn under the Vega Participation
Agreement.

 

 


--------------------------------------------------------------------------------



2

 

 

 

1.

Interpretation

 

 

(a)

The headings of the clauses of this Agreement are inserted for convenience of
reference only and shall not affect the meaning or construction thereof.

 

(b)

The terms and expressions used herein shall have the same meanings as are
ascribed to such terms and expressions in the Vega Participation Agreement and
the Bolloque Seismic Option Agreement, as the case may be.

 

(c)

Wherever the plural or masculine or neuter is used the same shall be construed
as meaning singular or feminine or body politic or corporate, or vice versa as
the context so requires.

 

2.

Appointment of Operator

Salida is appointed Operator, as between Salida and Cascade, with respect to all
operations conducted hereunder.

3.

Vega Participation Agreement

Except as modified by the terms of this Agreement, the terms and conditions of
the Vega Participation Agreement shall control the operation of the parties and
shall be deemed to be incorporated herein.

 

4.

Trust Conditions and Term

Salida agrees that, to the extent that the assignment to Cascade of Salida’s
rights and obligations under the Vega Participation Agreement is not formally
recognized and recorded by Vega or the Original Farmor, as the case may be,
Salida shall hold Cascade’s interests in the Vega Participation Agreement,
Bolloque Seismic Option Agreement, and Farmout Lands and Option Lands, as the
case may be, in trust for Cascade and shall ensure that all performance by
Cascade under the terms of this Agreement, as assignee of the obligations of
Salida under the Vega Participation Agreement, is noted, recorded and properly
credited. If requested by the Cascade, Salida agrees to record this trust in
writing pursuant to a suitable form of trust agreement until such time as the
interests of Cascade in the Farmout Lands may be formally recorded.

 

5.

Participating Interest

Without limitation, Cascade shall assume all of the obligations of Salida under
the Vega Participation Agreement, including the drilling of the Test Well
contemplated by paragraph 4 of the Bolloque Seismic Option Agreement. In
addition, Cascade shall drill a minimum of two (2) additional Option Wells (as
and within the time periods contemplated by paragraph 5 of the Bolloque Seismic
Option Agreement, as amended).

 


--------------------------------------------------------------------------------



3

 

 

Cascade shall thereby be entitled to 49% of the benefits and interests earned by
the Salida under the Vega Participation Agreement.

 

6.

Selection of Well Locations

The parties agree to discuss, from time to time, ongoing operations under this
Agreement, including selection of well locations. Notwithstanding such
discussions, should the parties fail to agree on the location of a well then
Salida’s choice shall be binding upon the parties.

 

7.

Grants and Credits

Any credits or grants allowed under any acts, rules, regulations or other laws
of the Province of Alberta and/or Canada shall be allocated 49% to Cascade and
51% to Salida.

 

8.

Assignment by Cascade

 

Cascade shall not assign its rights under this Agreement in whole or in part
without first obtaining the written consent of Salida. Notwithstanding any
assignment by the Cascade, Salida will remain entitled to look to Cascade for
performance of any duties and obligations required to be carried out by it under
this Agreement during the earning phase of this Agreement, unless otherwise
agreed to in writing by Salida.

 

9.

Other Encumbrances

 

If the interest of either party in the Farmout Lands shall hereafter become
encumbered by any royalty, production payment or other charge of a similar
nature, other than the royalties as set forth under the Bolloque Seismic Option
Agreement or Vega Participation Agreement, such royalty, production payment or
other charge shall be charged to and paid entirely by the party whose interest
is or becomes thus encumbered.

 

10.

Warranty of Title

 

Salida makes no representation or warranties as to the status of title to the
Farmout Lands and such title must be independently verified by Cascade.

 

During the term of this Agreement, no party shall do or cause to be done any act
nor make or cause to be made any omission whereby the Farmout Lands become
encumbered in such a way as to adversely affect the interests of the other
parties, or become subject to termination or forfeiture.

 

11.

No Partnership

 

The rights, duties, obligations and liabilities of the parties shall be several
and not joint or collective, it being the parties' express purpose and intention
that nothing herein shall be construed as creating a partnership of any kind or
imposing upon any party hereto any

 


--------------------------------------------------------------------------------



4

 

 

partnership duty, obligation or liability to the other party other than as
specifically set forth herein.

 

12.

Notice Periods

 

The parties will endeavor on a bona-fide basis to meet at least ten (10) days
prior to the date when either any election must be made or any notice must be
made pursuant to the underlying agreements, for the purposes of discussing such
election or notice in order to enable Salida, as required, on behalf of the
parties, to comply with the provisions of the Vega Participation Agreement and
Vega to comply with the provisions of the Bolloque Seismic Option Agreement, as
the case may be.

 

13.

Further Assurance

 

Each of the parties shall at all times do all such further acts and deliver all
such further deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.

 

14.

Notice

 

Notwithstanding anything to the contrary contained herein, all notices required
or permitted hereunder shall be in writing. Any notice to be given hereunder
shall be deemed to be served properly if served in any of the following modes:

 

a)

personally, by delivering the notice to the party on which it is to be served at
that Party's address for service; or

 

b)

by telecopy or telex (or by any other like method by which a written message may
be sent) directed to the party on which it is to be served at that party's
address for service. A notice so served shall be deemed to be received by the
addressee when actually received by it, if received within normal business hours
on any day other than a Saturday, Sunday or statutory holiday in British
Columbia or at the commencement of the next ensuing business day following
transmission if such notice is not received during such normal business hours;
or

 

c)

by mailing it first class (air mail if to or from a location outside of Canada)
registered post, postage prepaid, directed to the party on which it is to be
served at that party's address for service. Notices so served shall be deemed to
be received by the addressee at noon, local time, on the earlier of the actual
date of receipt or the fourth day (excluding Saturdays, Sundays and statutory
holidays in British Columbia) following the mailing thereof. However, if postal
service is (or is reasonably anticipated to be) interrupted or operating with
unusual delay, notice shall not be served by such means during such interruption
or period of delay.

 

 

 


--------------------------------------------------------------------------------



5

 

 

 

15.

Address for Service

 

The address for service of notices hereunder of each of the parties shall be as
follows:

 

Salida:

6186 N. Via Paloma Rosa

Tucson, Arizona

85718

Facsimile: (520) 319-6101

 

Cascade:

3405 Folsom Blvd.

Suite 820

Folsom, CA 95630

Facsimile: (916) 608-8747

 

A party may change its address for service by notice to the other party, and
such changed address for service thereafter shall be effective for all purposes
of this Agreement.

 

16.

Insurance

 

Cascade shall carry insurance with a reputable insurance company, as required,
in the manner and in the amounts appropriate for all operations hereunder.

 

17.

Successors and Assigns

 

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

18.

Proper Law

 

This Agreement and the relationship between the parties shall be construed and
determined according to the laws of the State of Arizona, and the courts having
original jurisdiction with respect to any matter or thing arising directly or
indirectly relating to this Agreement shall be the courts of the State of
Arizona.

 

19.

Supercession

 

This Agreement supercedes and replaces all other agreements, documents, writings
and verbal understandings between the parties with respect to the subject matter
of this Agreement.

 



 


--------------------------------------------------------------------------------



6

 

 

 

20.

Counterparts

 

This Agreement may be executed in counterparts and by facsimile.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

SALIDA CAPITAL, INC.

CASCADE ENERGY INC.

 

 

per: /s/ Robert McIntosh

per: /s/ Chris Foster

 

 

per:__________________________

per:_____________________________

 

 


--------------------------------------------------------------------------------



 

 

APPENDIX A

 

to the Agreement between Salida Capital Inc. and Cascade Energy Inc.

(dated August 26, 2005)

 

Copy of Vega Participation Agreement

 

-attached hereto-

 


--------------------------------------------------------------------------------



 

 

PARTICIPATION AGREEMENT

 

THIS AGREEMENT made this 14th day of March 2005

 

BETWEEN:

VEGA RESOURCES LTD., a body corporate, having an office in the City of Calgary
in the Province of Alberta

 

(herein called the "Grantor")

 

OF THE FIRST PART

 

AND

 

SALIDA CAPITAL, INC., a Nevada Corporation

 

(hereinafter called the "Participant")

 

OF THE SECOND PART

 

WHEREAS pursuant to an Agreement (hereinafter referred to as "the Farmout
Agreement") dated the 16th day of February, 2005, and made between Moraine
Resources Ltd. (hereinafter referred to as the “Farmor”) and the Grantor
(hereinafter sometimes referred to as the “Farmee”), it is provided that the
Farmee, by performing certain obligations contained in the Farmout Agreement,
will become entitled to earn an interest in certain title documents and the
lands associated therewith, all as more particularly described in the Farmout
Agreement (a true and correct copy of which is attached hereto as Schedule "A");

 

AND WHEREAS the Participant desires to participate with the Grantor as if the
Participant had been the Farmee in the Farmout Agreement, by assuming a share of
the obligations therein contained and an interest in the lands thereunder.

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and of the covenants and agreements of the parties hereinafter set forth, the
parties do hereby covenant and agree as follows:

 

1.

INTERPRETATION

 

(a)

The headings of the clauses of this Agreement are inserted for convenience of
reference only and shall not affect the meaning or construction thereof.

 

(b)

The terms and expressions used herein shall have the same meanings as are
ascribed to such terms and expressions under the Farmout Agreement.

 

 

 


--------------------------------------------------------------------------------



2

 

 

(c)

Wherever the plural or masculine or neuter is used the same shall be construed
as meaning singular or feminine or body politic or corporate, or vice versa as
the context so requires.

 

2.

APPOINTMENT OF OPERATOR

 

The Participant is appointed Operator, as between the Grantor and the
Participant, with respect to all operations conducted hereunder; however, the
Grantor shall have the joint authority with the Participant to deal with the
Farmor on behalf of the parties in respect of matters arising out of the Farmout
Agreement.

 

3.

FARMOUT AGREEMENT

 

Except as modified by the terms of this Agreement, the Terms and conditions of
the Farmout Agreement together with its operating provisions shall control the
operation of the parties and shall be deemed to be incorporated herein.

 

4.

TRUST CONDITIONS AND TERM

 

The Grantor agrees that, to the extent that the present assignment of the
Grantor’s rights and obligations under the Farmout Agreement is not formally
recognized and recorded by the Farmor, the Grantor shall hold the Participant’s
interests in the Farmout Agreement, Farmout Lands and Option Lands, as the case
may be, in trust for the Participant and shall ensure that all performance by
the Participant under the terms of this Agreement and the Farmout Agreement are
noted and recorded as the due performance of the Farmee under the Farmout
Agreement. If requested by the Participant, the Grantor agrees to record this
trust in writing and continue to hold the Participants interests until such time
as the interests of the Participant in the Farmout Agreement, Farmout Lands and
Option Lands, as applicable, may be formally recorded.

 

5.

PARTICIPATING INTEREST

 

The Participant shall assume all of the obligations of the Grantor under the
Farmout Agreement, including the drilling of the Test Well, and the Participant
shall thereby be entitled to 100% of the benefits and interests earned by the
Farmee under the Farmout Agreement, subject to the payment to the Grantor of a
$30,000 fee for geological consulting and prospect engineering services (to be
paid upon the execution of this Agreement), the reimbursement of the $6,500 cost
of acquiring third party 2-D seismic data (“Seismic”) relating to the Farmout
Lands (to be paid upon the execution of this Agreement), the payment of a $2,000
Seismic re-processing fee (to be paid upon the execution of this Agreement) and
the reservation of a 3% Gross Over-Riding Royalty by the Grantor (as more
particularly set out in Schedule “B” attached hereto). Upon an election to drill
being made by the Grantor under the Farmout Agreement, the Participant shall
place in trust with its counsel sufficient funds (estimated to be
CDN$500,000-$600,000) to drill and case the Test Well or, in the alternative,
shall relinquish all rights

 


--------------------------------------------------------------------------------



3

 

to participate in the Farmout Agreement and all rights to any Seismic or other
data concerning the Farmout Lands that has been acquired to that time.

 

6.

OPTION WELL(S)

 

(a)

If the Participant, in its absolute discretion, wishes to proceed with the
drilling of the Option Well (s) as permitted under Item 5 of the Farmout
Agreement, the provisions of clause 5 hereto will apply to the Options Well (s)
drilled on the Farmout Lands.

 

(b)

If the Participant does not wish to proceed with the drilling of certain Option
Well (s), then the Grantor shall be free to do so independently, provided there
is no resulting liability to the Participant. The Grantor shall be solely
responsible for all costs, expenses and liabilities thereby incurred and shall
be entitled to all benefits and interests pursuant to the Farmout Agreement that
are earned as a result.

 

7.

SELETION OF WELL LOCATIONS

 

The parties agree to meet from time to time to discuss ongoing operations under
the Farmout Agreement including selection of well locations. Notwithstanding
such discussions, should the parties fail to agree on the location of an earning
well then the Participant’s choice shall be binding upon the parties.

 

8.

GRANT AND CREDITS

 

Any credits or grants allowable under any acts, rules, regulations or other laws
of the Province of Alberta and/or Canada shall be shared by the parties in
accordance with the manner in which the parties bear the cost of operations
which give rise to the generation of such credits or grants.

 

9.

ASSIGNMENT BY PARTICIPANT

 

The Participant shall not assign its rights under this Agreement in whole or in
part without first obtaining the written consent of Grantor which consent may
not be unreasonably withheld. Notwithstanding any assignment by the Participant,
the Grantor will always look to the Participant for performance of any duties
and obligations required to be carried out by the Participant under this
Agreement during the Test Well phase of the Farmout Agreement, unless otherwise
agreed to in writing by Grantor.

 

10.

OTHER ENCUMBERANCES

 

If the interest of either party in the Farmout Lands hereafter shall become
encumbered by any royalty, production payment or other charge of a similar
nature, other than the royalties as set forth under the Farmout Agreement, such
royalty, production

 


--------------------------------------------------------------------------------



4

 

payment or other charge shall be charged to and paid entirely by the party whose
interest is or becomes thus encumbered.

 

11.

WARRANTY OF TITLE

 

The Grantor makes no representation or warranties as to its or Farmor's title to
the Farmout Lands and Option Lands but covenants that they are encumbered only
to the extent noted in the Farmout Agreement.

 

During the term of this Agreement, no party shall do or cause to be done any act
nor make or cause to be made any omission whereby the Farmout Lands or Option
Lands become encumbered in such a way as to adversely affect the interests of
the other parties, or become subject to termination or forfeiture.

 

12.

NO PARTNERSHIP

 

The rights, duties, obligations and liabilities of the parties shall be several
and not joint or collective, it being the parties' express purpose and intention
that nothing herein shall be construed as creating a partnership of any kind or
imposing upon any party hereto any partnership duty, obligation or liability to
the other party.

 

13.

NOTICE PERIODS

 

The parties will endeavor on a bonafide basis to meet at least five (5) days
prior to the date when either any election must be made or any notice must be
sent to the Farmor, for the purposes of discussing such election or notice in
order to enable Grantor, on behalf of the parties, to comply with the provisions
of the Farmout Agreement.

 

14.

FURTHER ASSURANCE

 

Each of the parties shall at all times do all such further acts and deliver all
such further deeds and documents as shall be reasonably required in order to
fully perform and carry out the terms of this Agreement.

 

15.

NOTICE

 

Notwithstanding anything to the contrary contained herein, all notices required
or permitted hereunder shall be in writing. Any notice to be given hereunder
shall be deemed to be served properly if served in any of the following modes:

 

a)

personally, by delivering the notice to the Party on which it is to be served at
that Party's address for service; or

 

b)

by telecopy or telex (or by any other like method by which a written message may
be sent) directed to the party on which it is to be served at that Party's
address for service. A notice so served shall be deemed to be

 

 


--------------------------------------------------------------------------------



5

 

received by the addressee when actually received by it, if received within
normal business hours on any day other than a Saturday, Sunday or statutory
holiday in Alberta or at the commencement of the next ensuing business day
following transmission if such notice is not received during such normal
business hours; or

 

c)

by mailing it first class (air mail if to or from a location outside of Canada)
registered post, postage prepaid, directed to the Party on which it is to be
served at that Party's address for service. Notices so served shall be deemed to
be received by the addressee at noon, local time, on the earlier of the actual
date of receipt or the fourth (4th) day (excluding Saturdays, Sundays and
statutory holidays in Alberta) following the mailing thereof. However, if postal
service is (or is reasonably anticipated to be) interrupted or operating with
unusual delay, notice shall not be served by such means during such interruption
or period of delay.

 

16.

ADDRESS FOR SERVICE

 

The address for service of notices hereunder of each of the Parties shall be as
follows:

 

Grantor:

Vega Resources Ltd.

 

 

5008 Varsity Drive N.W.

 

 

Calgary, Alberta T3A 1A5

Facsimile: (403) 286-2139

 

Participant:

Salida Capital, Inc.

c/o 1800, 999 W. Hastings Street

Vancouver, B.C. V6C 2W2

Facsimile: (604) 682-4467

 

A Party may change its address for service by notice to the other Party, and
such changed address for service thereafter shall be effective for all purposes
of this Agreement.

 

17.

INSURANCE

 

The parties shall individually carry insurance with a reputable insurance
company in the manner and in the amounts set out in the Operating Procedure. To
the extent of its cost sharing interest, the Participant agrees to be covered by
Grantor's "Control of Well" insurance and Grantor agrees to make suitable
arrangements in that regard. Participant will bear and pay its proportionate
share of such coverage at cost.

 

18.

SUCCESSORS AND ASSIGNS

 

 

 


--------------------------------------------------------------------------------



6

 

 

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

19.

PROPER LAW

 

This Agreement and the relationship between the parties shall be construed and
determined according to the laws of the Province of Alberta, and the courts
having original jurisdiction with respect to any matter or thing arising
directly or indirectly relating to this Agreement shall be the courts of the
Province of Alberta.

 

20.

SUPERCESSION

 

This Agreement supercedes and replaces all other agreements, documents, writings
and verbal understandings between the parties with respect to the subject matter
of this Agreement.

 

21.

COUNTERPARTS

 

This Agreement may be executed in counterparts and by facsimile.

 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

 

VEGA RESOURCES LTD.

SALIDA CAPITAL, INC.

 

per:__________________________

per:_____________________________

 

 

per:__________________________

per:_____________________________

 



 


--------------------------------------------------------------------------------



7

 

 

SCHEDULE A

 

to the Participation Agreement between Vega Resources Ltd. and

Salida Capital, Inc., dated March 8, 2005

 

Copy of Farmout Agreement

 

•

attached hereto –



 


--------------------------------------------------------------------------------



8

 

 

SCHEDULE B

 

to the Participation Agreement between Vega Resources Ltd. and

Salida Capital, Inc., dated March 8, 2005

 

Gross Over-Riding Royalty

1997 CAPL FARMOUT AND ROYALTY PROCEDURE

ELECTIONS AND AMENDMENTS

______________________________________________________________________

 

1.

EFFECTIVE DATE [Subclause 1.01(f)]: February 16, 2005

 

2.

PAYOUT [Subclause

] Alternate

– Will not apply

 

3.

INCORPORATION OF CLAUSES FROM 1990 CAPL OPERATING PROCEDURE [Clause 1.02]

 

Clause 311 (Insurance) – Alternate A.

 

Add Subclause 311h:

 

“In addition to the policies of insurance required under Clause 311A of the
Operating Procedure, Farmee shall obtain and maintain control of well insurance
to the extent of a minimum of three million dollars ($3,000,000) with respect to
each well drilled hereunder and each such policy shall also include the waivers
of subrogation required by Clause 311A of the Operating Procedure. All costs of
insurance maintained by Farmee pursuant to this Clause shall be borne solely by
Farmee and, upon request of Farmor, Farmee shall promptly provide Farmor with
evidence that such insurance is maintained by Farmee, including a copy of any
particular policy of insurance if so requested by Farmor.”

 

4.

OPTION WELLS [Article 4.00]

 

This optional Article 4.00 will X / will not __ apply herein.

 

5.

OVERRIDING ROYALTY [Article 5.00]

 

This optional Article 5.00 will X / will not __ apply herein.

 

6.

QUANTIFICATION OF OVERRIDING ROYALTY [Clause 5.01]

 

for crude oil, Alternate 1 will apply

 

Alternate 1: 3% of gross monthly production; or

 

Alternate 2: ___ (divisor); not less than __% and not more than __%

 

for all other Petroleum Substances, Alternate 1 will apply

 

 

Alternate 1: 3% of gross monthly production; or

 

 

Alternate 2: if not taken in kind: ____% of gross monthly production; or

if taken in kind ____% of gross monthly production

 

 

 


--------------------------------------------------------------------------------



9

 

 

 

7.

ROYALTY PAYOR’S ALLOWED DEDUCTIONS OF OVERRIDING ROYALTY NOT TAKEN IN KIND
[Subclause 5.04B]

 

DEDUCTIONS (5.04 B) Alternates:

1 only

__

 

2 only

__

 

1 and 2

X

neither 1 nor 2

__

 

 

Alternate 2 - 20%

Marketing Fees are not an allowed deduction.

 

 

8.

ROYALTY OWNER’S RIGHTS UPON SURRENDER [Subclause 5.08]

 

Add new paragraph:

 

“Surrender in this Clause shall include the Royalty Payor’s intention not to
make application to continue a Title Document beyond its primary term. The
Royalty Owner shall have the right for fifteen (15) days from the date of such
surrender notice to request an assignment from the Royalty Payor of the interest
that it desires to surrender. From and after the date of such surrender or
assignment the Royalty Payor shall be discharged of, from and against any and
all obligations with respect to the interests so surrendered or assigned to the
extent that such obligations are attributable to the period commencing with the
date of the surrender or assignment, and the lands and the leases as
hereinbefore defined, shall thereafter be deemed to exclude the interests so
surrendered or assigned. The provisions of this Clause shall be subject to the
Title Documents covering the lands and in the event of conflict, the provisions
of the Title Documents shall prevail.”

 

9.

CONVERSION OF OVERRIDING ROYALTY [Article 6.00]

 

This optional Article 6.00 will

/ will not X apply herein

 

 

10.

OPERATIONS AT CONVERSION

 

N/A

 

 

11.

AREA OF MUTUAL INTEREST [Article 8.00]

 

This optional Article 8.00 will X/ will not ___ apply herein.

 

12.

LIABILITY AND INDEMNITY [Article 10.00]

 

Add:

 

 


--------------------------------------------------------------------------------



10

 

 

“10.03 Survives Termination

This Article shall survive the termination of the Agreement until Farmee has
fully and properly abandoned all well sites, surface and subsurface facilities
on the Farmout Lands or used in connection with production from the Farmout
Lands in accordance with the regulations and has fully restored the surface for
such well sites, surface and subsurface facilities in accordance with the
regulations.”

 

13.

LAND MAINTENANCE COSTS [Clause 11.02]

 

This optional Clause 11.02 will X / will not __ apply herein.

 

The Farmee will pay the Farmor $__________ with 30 days of Effective Date.

 

Add:

 

“Farmee shall be responsible for all rentals on a per diem basis payable on the
Title Documents from the Effective Date until Farmee has earned an interest in
the Farmout Lands and or the Option Lands or until Farmee’s right to earn any
further interest is terminated or surrendered. Thereafter Farmee and Farmor
shall pay all rentals and taxes on those Farmout Lands and Option Lands that
Farmee has earned an interest in proportionate to the working interests they
hold in such Farmout Lands and Option Lands.”

 

 

 

 

 